Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Serial Number: 17/000238     Attorney's Docket #: 532355US 
Filing Date: 8/25/2020; claimed foreign priority to 10/16/2007
					
Applicant: Yoshiaki Goto
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Pre-Amendment filed 8/25/2020 has been acknowledged.

Election/Restrictions
Applicant's election of Group II (claims 7-9), filed 4/21/2022, has been acknowledged.
	This application contains claims 1-6 to an invention non-elected without traverse. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

This application is a continuation of and claims the benefit of priority under 35 U.S.C. § 120 from U.S. Ser. No. US continuation 16236824 20181231 parent-grant-document US 10777479 child US 17002238; parent US continuation 15428801 20170209 parent-grant-document US 10199300 child US 16236824; parent US continuation 14875287 20151005 parent-grant-document US 9589870 child US 15428801; parent US continuation 14086253 20131121 parent-grant-document US 9177900 child US 14875287; parent US continuation 13177257 20110706 parent-grant-document US 8618643 child US 14086253; parent US continuation 12252584 20081016 ABANDONED child US 13177257 and claims the benefit of priority under 35 U.S.C. § 119 from Japanese Patent Application No. 2007-268775 filed on Oct. 16, 2007; the entire contents of each of which are incorporated herein by reference.

Specification
The disclosure is objected to because of the following informalities: Applicant’s related information should be updated.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7-9 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	In claim 7, it is unclear and confusing to what is meant by the different regions in the claimed structure.  For example, the phrase “a plurality of supporting portions provided in a region other than a region where the inner leads are present in the element-mounting region” is claimed.   This appears to be describing three different regions.  The claim states “wherein a part of the plural supporting portions has a first hanging lead provided at a first long edge side of a rectangular region of the lead frame sealed with a resin is claimed; and then claims another part of the plurality supporting portions has a second hanging lead provided at a second long edge side of the sealed rectangular region.”  Are the rectangular region and the sealed rectangular region the same region?   IF so, proper antecedent basus should be used to indicate they are the same.  
	Any of claims 7-9 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dossi (U.S. Patent Application Publication # 2007/0023871 A1).
In regards to claim 7, Dossi (figures 1-6) show a method for manufacturing a semiconductor device 1, comprising: preparing a lead frame 2 comprising an element-mounting region (outer middle portion of lead frame 2), an outer lead portion (middle outer leads of lead frame 18) having a plurality of outer leads (middle outer leads of lead frame 18), an inner lead portion leads (upper leads of lead frame 18) of having a plurality of inner leads, at least part of the inner leads (upper leads) being routed in the element-mounting region (outer middle portion of lead frame 2), and a plurality of supporting portions (middle portion) provided in a region other than a region where the inner leads are present in the element-mounting region (outer middle portion of lead frame 2); filling an insulation resin 21 into gaps between the inner leads located on at least part of the element-mounting region (outer middle portion of lead frame 2); mounting at least one semiconductor element 11 on the element-mounting region (outer middle portion of lead frame 2) of the lead frame 2, the semiconductor element 11 having a first surface mounted on the element-mounting region (outer middle portion of lead frame 2) and a second surface including electrode pads 16; electrically connecting the inner leads and the electrode pads 16 with metal wires 14; and sealing the semiconductor element 11 together with the metal wires 14 by a sealing resin 21, wherein a part of the plural supporting portions (bottom leads 18, also shown in figure 4) has a first hanging lead (bottom leads 18, also shown in figure 4) provided at a first long edge side 6 of a rectangular region (21, shown in figures 3 and 4) of the lead frame 2 sealed with a resin 21, and another part of the plural supporting portions has a second hanging lead 19 provided at a second long edge side 8 of the sealed rectangular region (21, shown in figures 3 and 4), wherein the outer leads include first outer leads arranged at a first short edge side 7 of the sealed rectangular region (21, shown in figures 3 and 4) and second outer leads arranged at a second short edge side 5 of the sealed rectangular region (21, shown in figures 3 and 4), wherein one ends of the inner leads are arranged at the first long edge side 6 of the sealed rectangular region (21, shown in figures 3 and 4), wherein the inner leads (upper leads) include first inner leads electrically connected to the first outer leads, and each of the first inner leads has a first portion (see figure 2; at 13 along 15) extended to the one end of the inner lead, a second portion (see figure 2: at 14 along 15) extended to the first outer lead, and a third portion (see figure 2; at 19 along 15) routed in the element-mounting region (outer middle portion of lead frame 2) so as to extend in a direction (see figure 2 along the 2nd direction) which intersects the first and second (see figure 2: at 14 along 15) portions, wherein the insulation resin 21 is filled into a gap between the third portions (see figure 2; at 19 along 15).
Note: The Examiner interprets “extending to” to mean “reach out to”.  For example, I can extend my arm to the sun but that does not mean I’m touching the sun.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In regards to claim 8,  Dossi discloses the manufacturing method according to claim 7, wherein a part of the plural supporting portions (bottom leads 18, also shown in figure 4) has a through hole, and the insulation resin 21 is filled into the through hole.
In regards to claim 9, Dossi discloses the manufacturing method according to claim 7, wherein the inner leads (upper leads) include second inner leads electrically connected to the second outer leads, and each of the second inner leads has a fourth portion (see figure 2; left side of 18 at bottom of 13 around 4,31) extended to the one end of the inner lead, a fifth portion (see figure 2; right side of 18 at 4,32) extended to the second outer lead, and a sixth portion (see figure 2; at 16 along 15) routed in the element-mounting region (outer middle portion of lead frame 2) so as to extend in a direction which intersects the fourth (see figure 2; left side of 18 at bottom of 13 around 4,31) and fifth (see figure 2; right side of 18 at 4,32) portions, wherein at least part of the plural supporting portions (bottom leads 18, also shown in figure 4) is provided in a region between the third portion (see figure 2; at 19 along 15) and the sixth portion (see figure 2; at 16 along 15), wherein the insulation resin 21 is filled into a gap between the sixth portions (see figure 2; at 16 along 15), a gap between the third portion (see figure 2; at 19 along 15) and a part of the plural supporting portions (bottom leads 18, also shown in figure 4), and a gap between the sixth portion (see figure 2; at 16 along 15) and a part of the plural supporting portions (bottom leads 18, also shown in figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/14/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826